                     Case 1:18-cr-00108-EAW-HKS Document 448 Filed 09/02/20 Page 1 of 1


ROTHENBERG LAW
TRIAL LAWYERS




David Rothenberg, Esq.
                              September 2, 2020
Times Square Building
45 Exchange Blvd, Suite 800
Rochester, NY 14614

                              BY ELECTRONIC FILING
Phone (585) 232-1946
Fax: (585) 232-4746

david@rothenberglawyers.com   Hon. Elizabeth A. Wolford
rothenberglawyers.com
                              United States District Judge
                              Western District of New York
                              Kenneth B. Keating Federal Building
                              100 State Street, Rochester, New York 14614

                              Re:     United States v. Todd R. Morgan
                                      18-CR-108

                              Dear Judge Wolford:

                              We are writing as counsel for defendant Todd Morgan and on behalf Don Thompson,
                              Esq., counsel for defendant Michael Tremiti, to request permission to exceed the
                              page limit for our respective post-hearing reply briefs. In light of the complexity and
                              detail of all of the opening briefs, Mr. Thompson and we each respectfully request
                              permission to file reply briefs not to exceed 15 pages.

                              Thank you for your consideration of this request,

                              Respectfully,

                              David Rothenberg
                              David Rothenberg

                              DR/be

                              cc:     counsel of record



                                                                                  DATED: 09/02/2020
